Learned, P. J.
(dissenting):
The defendants retained the plaintiff to do certain services for them. He performed the services and sues to recover their value, proved to be $120. The defense is, that the defendants had audited his claim at a certain amount, viz.: twenty-five dollars. The services were performed in bastardy proceedings, commenced to charge a putative father with the support of a child about to be bom, and were in the name of the defendants. The proceedings were compromised by the defendants, and they received $300. They are authorized to “ audit and settle all accounts of overseers of the poor, justices of the peace and all other persons for services relating to the support, relief or transportation of county paupers.” (Laws 1832, chap. 26, § 1.) Under this section it was held that they could audit the plaintiff’s claim for services rendered to themselves in bastardy proceedings. I do not see that the plaintiff’s services related to the support of town paupers. Section 4 (1 R. S., m. p., 642), where it says that “ such mother and child shall in all respects be deemed paupers,” refers to the preceding section 3; which treats of clandestine removal. And this is made more apparent by the rest *148of section four, which states that the same proceedings may be had, etc., as in case of “paupers fraudulently or clandestinely removed.” So that it is only a mother and child who have been clandestinely removed, etc., under section 3, that are declared to be deemed paupers by section 4. And the subject of the support of bastards is treated of in title 6; that of the support of the poor in title 1 of chapter 20. Thus the statutes do not class the subject of bastardy under the head of the support of the poor.
Nor does it seem to me that the services rendered by the plaintiff related to the support of county paupers. They were services rendered, not to paupers, but to the defendants. The case of Vedder v. Superintendents (5 Denio, 564) vuts different. The plaintiff in that case was a justice of the peace. He had not been retained by the defendants, and had done no services for them. He had done services for which he was entitled to compensation from the public treasury; not from the superintendents. It appears to me at least doubtful whether, in the present case, the plaintiff has any demand against the public treasury; and whether his claim is not against the defendants, to be paid by them, and then to be allowed to them in their settlement of accounts. At any rate, I cannot think' that legal. services rendered to the superintendents of the poor are services relating to the support of paupers. The services related to legal proceedings ;■ just as if the defendants had employed the plaintiff to sue a filiation bond. Such services neither support nor relieve, nor transport paupers. But they are services rendered to the defendants, for which they are liable. (Paddock v. Symonds, 11 Barb., 117.)
I think the judgment should be reversed.
Judgment affirmed, with costs.